MEMORANDUM**
Terry K. Pleasant, a California state prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging prison conditions violated his federal and state constitutional rights. *286We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001), and we affirm.
The district court properly dismissed the action without prejudice because Pleasant failed to exhaust his administrative remedies prior to filing suit. See Booth v. Churner, 532 U.S. 731, 741, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001); McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir.2002) (per curiam).
The district court properly denied his motion for reconsideration because Pleasant did not present adequate grounds for relief. See Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262-64 (1993).
We express no opinion on the merits of Pleasant’s claims should he choose to refile.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.